                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


PRINCIPAL NATIONAL LIFE                                )
INSURANCE COMPANY,                                     )
                                                       )
       Plaintiff/Counterclaim Defendant,               )
                                                       )
       vs.                                             )            Case No. 4:19CV2360 JCH
                                                       )
DONNA T. ROTHENBERG,                                   )
                                                       )
       Defendant/Counterclaimant,                      )
                                                       )
       vs.                                             )
                                                       )
ROBERT W. BAGBY and                                    )
BERTHEL FISHER & COMPANY                               )
FINANCIAL SERVICES, INC.,                              )
                                                       )
       Third-Party Defendants.                         )


                                   MEMORANDUM AND ORDER

        This matter is before the Court on Plaintiff/Counterclaim Defendant Principal National Life

Insurance Company’s Motion to Dismiss Count III of Defendant’s Counterclaim pursuant to

F.R.Civ.P. 12(b)(6), filed November 27, 2019. (ECF No. 13). The motion is fully briefed and ready

for disposition.

                                                 BACKGROUND1

        For many years, up to and including at the time of Robert P. Rothenberg’s (“Decedent”)

death, Counterclaim Defendant Robert W. Bagby (“Bagby”) was Decedent and Donna T.

Rothenberg’s (“Rothenberg”) financial advisor and financial planner. (Counterclaim, ¶ 7). Bagby



1 The Court’s background section is taken from Donna T. Rothenberg’s Counterclaim, to which not all Counterclaim
Defendants have filed an Answer.

                                                   - 1 -
was a representative and agent of Counterclaim Defendant Berthel Fisher & Company Financial

Services (“Berthel Fisher”). (Id., ¶ 9).

        For several years, Decedent maintained a term life insurance policy on his life, procured for

him by Bagby from Jackson National Life Insurance Company, and providing a death benefit of

$1,500,000 (the “Jackson National Policy”). (Counterclaim, ¶ 11). Rothenberg was the primary

beneficiary under the Jackson National Policy. (Id.).

        In or before March, 2019, Decedent and Bagby received notice from Jackson National that

its policy would lapse on or about March 14, 2019, and that if Decedent wished to renew the policy

for another year, the annual premium would be approximately $15,000, which represented a large

increase over prior premiums. (Counterclaim, ¶ 12). Decedent requested that Bagby seek

alternative life insurance, at a cost in the range of the premium he previously was paying on the

Jackson National Policy. (Id., ¶ 13).2 Bagby ultimately found, recommended and applied for (on

Decedent’s behalf) a policy from Counterclaim Defendant Principal National Life Insurance

Company (“Principal National”), with a death benefit of $250,000 and an effective date of April 5,

2019. (Id., ¶ 14 and Principal National’s Answer thereto). Decedent intended to pay the premiums

by authorizing Principal National automatically to withdraw the premium payments from his and

Rothenberg’s checking account. (Counterclaim, ¶ 15).

        Bagby arranged for Decedent to come to his office on April 26, 2019, to sign the paperwork

necessary to authorize Principal National to withdraw the premium payments. (Counterclaim, ¶ 16).

Decedent appeared as scheduled, and according to Rothenberg, upon leaving Bagby’s office

Decedent believed he had done everything required to authorize Principal National to withdraw the




2 Decedent recognized that the death benefit on any new policy likely would be less than that payable under the
Jackson National Policy. (Counterclaim, ¶ 13).

                                                     - 2 -
initial premium payment from their bank account. (Id., ¶ 17).3 In fact, however, Bagby had neither

obtained a voided check from Decedent nor inserted the account and routing information into the

documentation, as required to effectuate the drawing of the initial premium payment from

Decedent’s checking account. (Id., ¶ 18 and Principal National’s Answer thereto).

         Later in the day on April 26, 2019, Bagby telephoned Decedent and informed him of the

omission. (Counterclaim, ¶ 20). Bagby requested that Decedent return to his office with a voided

check. (Id.). At the time Decedent was miles away from Bagby’s office; he thus informed Bagby

that he would bring the check the following Monday, April 29, 2019. (Id.). Unfortunately,

Decedent died late in the afternoon of April 26, 2019, before he could bring the check to Bagby’s

office. (Id., ¶ 21).

         On or about June 10, 2019, Rothenberg (through counsel) submitted a claim for death

benefits to Principal National. (Counterclaim, ¶ 22 and Principal National’s Answer thereto).

Rothenberg’s claim stated in relevant part as follows:

                 While there may be some question as to whether or when the premium on the
         Policy was paid, as discussed below, [Decedent] must be deemed to have tendered
         payment of the premium before his death, and the Policy must be regarded as being
         in effect. As a starting point, a letter dated April 15, 2019, a copy of which is
         enclosed, confirmed that [Decedent] authorized Principal to withdraw the premium
         for the policy directly from his bank account.

                 Further, on the morning of April 26, 2019, [Decedent] appeared at Mr.
         Bagby’s office and signed an ACH form authorizing Principal to withdraw the Policy
         premium from his bank account. I understand from Mr. Bagby that he was supposed
         to obtain a voided check from [Decedent] in connection with the ACH form at the
         time [Decedent] signed the form, but Mr. Bagby omitted to do so.

                 In any event, [Decedent] must be deemed to have paid the premium on the
         Policy at least by the morning of April 26, 2019, when he appeared at Mr. Bagby’s
         office and signed the ACH form. [Decedent] went to Mr. Bagby’s office to complete


3 The Agreement/Acknowledgement of Delivery form signed by Decedent provided that policy coverage was not
effective until “[a] policy issued on this application has been physically delivered to and accepted by the owner and
the first premium paid.” (See ECF No. 1-2, P. 1). According to Rothenberg, Decedent believed he had made the
first premium payment as of the date of his meeting in Bagby’s office. (Counterclaim, ¶ 17).

                                                      - 3 -
       the paperwork necessary to authorize Principal to withdraw the Policy premium from
       his bank account, signed the ACH form presented to him, and was allowed to leave
       Mr. Bagby’s office understanding that he had done everything asked of him by
       Principal, through its agent, Mr. Bagby, to effect payment of the Policy premium.

               Finally, insofar as Principal may seek to escape its responsibility to pay the
       death benefit due under the Policy on the premise that the premium never was paid,
       because Mr. Bagby omitted to obtain a voided check from [Decedent], any effort to
       do so would be unavailing. Principal is responsible for the acts and omissions of Mr.
       Bagby, as Principal’s agent. On that basis, Principal would be liable to pay the death
       benefit under the Policy in any event.

(See ECF No. 1-5, PP. 1-2).

       In a letter dated June 24, 2019, Principal National denied Rothenberg’s claim, as follows:

              Although [Decedent] marked that he wanted money withdrawn from this
       checking account, he failed to either provide a voided check, or his bank routing
       number and the account number. That information is clearly necessary for coverage
       to become effective since an asterisk appears next to both the bank routing number
       and account number blanks on the [Payment Authorization for Electronic Fund
       Transfers] form.

               Given these facts, coverage never became effective under the policy at issue
       since consideration had not been received as of the moment [Decedent] died later in
       the day on April 26, 2019.

               With respect to your claim that Principal is responsible for the actions of Mr.
       Bagby, it should be noted that Mr. Bagby is not an agent of Principal; he is an
       insurance broker and is contracted as such with Principal. The Missouri Supreme
       Court has recognized that “[w]hile an agent represents the insurer, ‘an insurance
       broker, unless otherwise authorized and provided, represents the insured and, unless
       otherwise shown by the evidence, is to be regarded as the agent of the insured.’
       Gilbert v. Malan, 100 SW2d 606, 612 (1937).” Emerson Electric Co. v. Marsh &
       McLennan Cos., 362 SW3d 7, 12 (2012). As such, Principal is not responsible for
       the acts or omissions of broker Bagby.

(See ECF No. 1-6, P. 2).

       Rothenberg’s attorney submitted follow-up correspondence to Principal National on July 29,

2019, in which he reiterated her assertion that Bagby was acting as an agent of Principal National

with respect to the circumstances underlying Rothenberg’s claim. (See ECF No. 1-7, P. 3). He

ended the letter as follows:


                                              - 4 -
                Absent receiving a positive response from Principal within the next ten days,
        Mrs. Rothenberg will have no alternative but to file suit against Principal. If Mrs.
        Rothenberg is forced to initiate legal action in this matter, the relief sought will not
        necessarily be limited to the death benefit payable under the policy but will include
        any and all other amounts to which she is or may be entitled, including but not
        limited to interest, attorney’s fees and damages for vexatious refusal to pay.

(Id., P. 4).

        On August 16, 2019, Principal National filed a Complaint for Declaratory Judgment and

Relief in this Court. (ECF No. 1). As relief, Principal National requests that this Court “enter a

judgment declaring that Term Life Insurance Policy No. 6778434 has never become effective as the

conditions precedent as listed have never been met4, releasing Principal National from any liability

on claims brought under the Policy and any and all other relief this Court deems just and

equitable…” (Id., P. 6).

        On October 21, 2019, Rothenberg filed her Answer, Affirmative Defenses and Counterclaim,

adding as Counterclaim Defendants Bagby and Berthel Fisher. (ECF No. 8). As relevant here, in

Count III of her Counterclaim Rothenberg asserts a claim for negligence against Principal National

and Bagby. Specifically, Rothenberg alleges that in arranging for the issuance of the Policy to

Decedent, “Bagby had a duty to use due care and exercise the degree of skill and care used by a

reasonably prudent insurance agent acting under the same or similar circumstances”, and that he

breached that duty by: “(1) forgetting, neglecting or otherwise failing to obtain a voided check from

[Decedent] during his visit to Bagby’s office on April 26, 2019; (2) otherwise failing to make sure

that he obtained from [Decedent] during his office visit on April 26, 2019 account number and

routing information for his bank account and entering that information on the Principal National

payment authorization documentation; and/or (3) otherwise failing to make sure that all conditions



4 Principal National alleges the Policy never became effective because: “1) no premium payment was made at the
time of delivery; 2) Principal National did not have a copy of a voided check from Decedent’s bank account; and 3)
Principal National lacked any bank account information from which to draw a premium payment.” (Compl., ¶ 18).

                                                     - 5 -
precedent to the life insurance under the Principal National Policy being in full force and effect,

including payment of the premium, were satisfied prior to [Decedent’s] death.” (Id., ¶¶ 37, 38).

With respect to Principal National, Rothenberg alleges as follows:

                In arranging for the issuance of the Principal National Policy to [Decedent],
        and for [Decedent’s] payment of the initial premium for the Policy, Bagby was acting
        as the servicing producer and agent for Principal. Accordingly, Principal National
        and Bagby had a principal/agent relationship with respect to the policy, and Principal
        National therefore is jointly and severally liable with Bagby, under principles of
        respondeat superior, for Bagby’s wrongful acts and omissions relating to the policy.

(Id., ¶ 39).

        As noted above, Principal National filed the instant Motion to Dismiss Count III of

Defendant’s Counterclaim pursuant to F.R.Civ.P. 12(b)(6) on November 27, 2019, claiming

Rothenberg fails to plead “factual matter” rather than simple conclusions to support her claim for

negligence against it. (See Principal National’s Memorandum of Law in Support of its Motion to

Dismiss Count III of Defendant’s Counterclaim pursuant to F.R.Civ.P. 12(b)(6), P. 2).

                           STANDARD FOR MOTION TO DISMISS

        In ruling on a motion dismiss, the Court must view the allegations in the complaint in the

light most favorable to plaintiff. Eckert v. Titan Tire Corp., 514 F.3d 801, 806 (8th Cir. 2008). The

Court, “must accept the allegations contained in the complaint as true and draw all reasonable

inferences in favor of the nonmoving party.” Coons v. Mineta, 410 F.3d 1036, 1039 (8th Cir. 2005)

(citation omitted). The complaint’s factual allegations must be sufficient “to raise a right to relief

above the speculative level,” however, and the motion to dismiss must be granted if the complaint

does not contain “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007) (abrogating the “no set of facts” standard for

Fed.R.Civ.P. 12(b)(6) found in Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). Furthermore, “the

tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable to


                                                - 6 -
legal conclusions. Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (citing

Twombly, 550 U.S. at 555 (pleading offering only “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action” will not do)).

                                           DISCUSSION

       “Under Missouri law, a plaintiff suing for negligence must establish: ‘1) the existence of a

duty by the defendant to protect the plaintiff from injury; 2) failure of the defendant to perform that

duty; and 3) injury to the plaintiff resulting from the defendant’s failure.’” National Union Fire Ins.

Co. of Pittsburgh v. Midwestern General Brokerage, Inc., Case No. 06-0782-CV-W-NKL, 2007 WL

1529011, at *5 (W.D. Mo. May 23, 2007) (quoting Doyle v. Fluor Corp., 199 S.W.3d 784, 789 (Mo.

App. 2006)). In its Motion to Dismiss, Principal National maintains Rothenberg cannot establish the

existence of a duty on its part.

       Before addressing Principal National’s claim, the Court finds it helpful to delineate the

difference between an insurance agent and an insurance broker.

       An insurance agent works for and acts as an agent for a particular insurer or insurers.
        By definition an insurance agent is ordinarily an agent of the insurer and not an
       agent of the insured….While an agent represents the insurer, an insurance broker,
       unless otherwise authorized and provided, represents the insured and, unless
       otherwise shown by the evidence, is to be regarded as the agent of the insured.
       When an insurance broker agrees to obtain insurance for a client, with a view to
       earning a commission, the broker becomes the client’s agent and owes a duty to the
       client to act with reasonable care, skill, and diligence.

Emerson Electric Co. v. Marsh & McLennan Cos., 362 S.W.3d 7, 12 (Mo. banc 2012) (internal

quotations and citations omitted). With these principles in mind, Principal National contends that at

all relevant times Bagby was acting as Decedent’s broker, rather than as Principal National’s agent,

and therefore Principal National had no duty to protect Decedent and/or Rothenberg from harm.




                                               - 7 -
        Although an insurance broker ordinarily is the agent of those for whom insurance is

procured, “[t]here are rare occasions when a broker ‘may be the agent of the insurer for a certain

purpose and of the insured for another purpose.’” National Union, 2007 WL 1529011, at *5

(quoting Electro Battery Mfg. Co. v. Commercial Union Ins. Co., 762 F.Supp. 844, 848 (E.D. Mo.

1991)). For example, a broker “may be the agent of the insured in taking and placing the application

and of the [insurer] in the issuance and delivery of the policy and the collection of the premiums

thereon.” Gilbert v. Malan, 100 S.W.2d 606, 612 (Mo. App. 1937). “However, ‘[a]bsent some

special condition or circumstance in a particular case [an insurance broker] is not the agent of the

insuror (sic); and he may not be converted into an agent for the insurance company without some

action on the part of the company.’” National Union, 2007 WL 1529011, at *5 (quoting Travelers

Indem. Co. v. Beaty, 523 S.W.2d 534, 538 (Mo. App. 1975)).

        Upon consideration of the foregoing, the Court finds it inappropriate to grant Principal

National’s Motion to Dismiss at this time. Instead, the Court will permit Rothenberg to engage in

discovery, in an effort to establish that Bagby was in fact acting as Principal National’s agent at the

time of the events in question.5




5 Principal National remains free to renew its argument with respect to agency on summary judgment.

                                                    - 8 -
                                       CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff/Counterclaim Defendant Principal National Life

Insurance Company’s Motion to Dismiss Count III of Defendant’s Counterclaim pursuant to

F.R.Civ.P. 12(b)(6) (ECF No. 13) is DENIED.



Dated this 8th Day of January, 2020.


                                              /s/ Jean C. Hamilton
                                              UNITED STATES DISTRICT JUDGE




                                         - 9 -
